MEMORANDUM**
Concepcion Alanis-Gomez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration Judge’s decision pretermitting her application for suspension of deportation. We have jurisdiction under 8 U.S.C. § 1252. We review de novo the BIA’s determination that it lacked jurisdiction, Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993), and we deny the petition for review.
Although substantial evidence does not support the BIA’s determination that Alanis-Gomez knowingly and intelligently waived her right to appeal to the BIA, see Leonard v. Clark, 12 F.3d 885, 889 (9th Cir.1993), she did not suffer prejudice as a result of the BIA’s error because the Attorney General has sole discretion over when immigration proceedings are initiated and the IJ and BIA lack authority to review the Attorney General’s determination, see Cortez-Felipe v. INS, 245 F.3d 1054, 1056 (9th Cir.2001); United States v. Corrales-Beltran, 192 F.3d 1311, 1318 (9th Cir.1999) (petitioner must offer a plausible grounds for relief which might have been available to her but for the error in her deportation proceeding to show prejudice).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.